Plaintiff in error was convicted in the county court of McCurtain county, on the 5th day of January, 1922, of the offense of pointing a gun at another, and sentenced to pay a fine of $50 and to be imprisoned in the county jail for a period of 30 days.
The appeal has been pending in this court since the 6th day of March, 1922. No brief has been filed in behalf of plaintiff in error, and no appearances made to orally argue the cause at the time same was submitted.
The court has examined the pleadings, instructions, judgment, and sentence, and can find no prejudicial error sufficient to authorize a reversal of the judgment.
The same is therefore affirmed under rule 9 of this court (12 Okla. Crim. viii, 165 P. x). *Page 49